DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a processor 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 6, 7, 9, 10, 12 – 15 is/are rejected under 35 U.S.C. 103 as being as being unpatentable over Kimura et al (US 2015/0008743) in view of Zhang et al (CN 108376998).
Kimura et al discloses, regarding, 
Claims 1, 13, a generator/method for controlling a virtual generator 3 comprising an inverter 2A and an electrical energy source (see Fig. 1), the virtual generator (3) being configured to deliver output electrical values (Vs) to an electrical distribution grid, the virtual generator (3) 5being controlled by a control law (controller/processor) , the control law comprising a set of values (pref) of parameters for modelling the functioning of a virtual generator so that the control law (see Fig. 2; paragraph 0064)) is configured to determine at least one target output value that must be delivered by the virtual generator to the electrical distribution grid (see Fig. 1), the method comprising: 10- determining at least one target output value (paragraph 0055) by means of the control law; - 

However, Kimura et al does not disclose providing a control method for a virtual generator explicitly.

On the other hand, Zhang et al discloses power system for controlling a virtual generator having an inverter and an electrical energy source (see Fig. 1; paragraph 0116) and the virtual generator being controlled by having a set of values for modelling a function of a virtual generator (see paragraphs 0027, 0030, 0024, 0090 of English translated document) and if the target is higher than a value, modify the value (see paragraphs 0031, 0033).

Kimura et al further discloses, regarding,

Claim 6, the target output value (Vs,target) is determined by means of the control law according to at least one output electrical value (Vs) measured at the terminals of the virtual generator (paragraphs 0054, 0057).

Claim 7, the modified value of the parameter is determined so as to minimise a difference between the modified 10value and the fixed value of said parameter (paragraph 0068; 0077).

Claim 9, the output electrical value (Vs) is chosen from a current value, a voltage value and a frequency value (paragraph 0033, 0034; see Fig. 3).

 Claim 12 non-transient recording medium that can be read by a processor, 25on which a program is recorded for implementing (see Fig. 1).

Claims 10, 14, configured to deliver output electrical values to a microgrid (see Fig. 1) and configured to control the output electrical value of the virtual 

Claim 15, the electrical energy source is a renewable energy source (paragraph 0074).

It would have been obvious before the effective filing date of the claimed invention to design the method/generator as disclosed by Kimura et al and to modify the invention pertaining to the limitations disclosed by Zhang et al for the purpose of improving the transient state stability of the system.



Claims 2, 6 – 9, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al and Zhang et al and further in view of Tsuruma et al (US 2021/0194383).
The combined method/generator discloses all of the elements above.  However, the combined method/generator does not disclose the elements below.
On the other hand, Tsuruma et al discloses, regarding, 
Claim 2, if the target output value is less than or equal to the allowable maximum value, keeping the value of the parameter of the control law (paragraphs 0049, 0110).
get) is determined by means of the control law (5) according to at least one output electrical value (Vs) measured at the terminals of the virtual generator (paragraph 0049).  

Claim 7, the modified value (poptim) of the parameter is determined so as to minimise a difference between the modified 10value (poptim) and the fixed value (pref) of said parameter (paragraph 0118).  

Claim 8, the steps of the method are repeated, the value of the modified parameter is determined so as to minimise a difference between the modified values of the parameter obtained during two successive iterations 

15Claim 9, the output electrical value (Vs) is chosen from a current value (labc), a voltage value (Vabc) and a frequency value (paragraph 0059, 0091).

Claim 14, configured to deliver output electrical values (Vs) to a microgrid (see Fig. 6).  

15Claim 15, the electrical energy source (3) is a renewable energy source (paragraph 0137).

It would have been obvious before the effective filing date of the claimed invention to design the combined method/generator as disclosed above and to modify the invention pertaining to the limitations disclosed by Tsuruma et al for the purpose of controlling appropriately the AC power frequency of a power supply.

Claims 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al and Zhang et al and further in view of Ebata et al (US 9,184,626).
The combined method/generator discloses all of the elements above.  However, the combined method/generator does not disclose the elements below.
On the other hand, Ebata et al discloses, regarding, 
Claim 3, the steps of the method are repeated periodically, the control law for a following iteration comprising the value of the parameter determined during of the method [[k]] (see Fig. 6A). 

Claim 4, the prior art discloses all of the elements above.  Moreover, operating a power system at various frequencies since it would have been obvious to one having ordinary skill in the art at the time of the invention was made to come with those optimum ranges that the applicant discloses, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges for improving the system involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Moreover, it has been held that discovering the optimum value of result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).

.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al and Zhang et al and further in view of Cassoli et al (US 2020/0091728).
The combined method/generator discloses all of the elements above.  However, the combined method/generator does not disclose the elements below.
On the other hand, Cassoli et al discloses, regarding, 
Claim 5, the generator (1) emulates a synchronous virtual generator that delivers an electric current the frequency of which is determined by the speed of rotation of a rotor with respect to a stator, the -19- 83681461v.1parameters of the control law (5) being chosen [understood to require only one] from a stator resistance of the stator (Ra), a transient inductance of the stator (L'd), a permanent inductance of the stator (Lq) and a transient open-loop time (T'do) of the synchronous virtual generator (see Fig. 4; paragraphs 0069, 0165).
.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 10, 12 - 15 have been considered but are moot in view of new grounds of rejection.

Applicant's arguments filed 01/14/22 have been fully considered but they are not persuasive.
It is noted that Kimura provides power to a grid, as the claims disclosed.  Moreover, an inverter is clearly disclosed (see paragraph 0033) and a source of electrical energy (see Fig. 1).

Although the Present Application is different from the Prior Art, the claims are not specific enough to differentiate between the Present Application and the Prior Art.
The claim language is too broad, thus the Prior Art reads on the claims as disclosed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO C. GONZALEZ whose telephone number is (571)272-2024.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Julio C. Gonzalez/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        

February 24, 2022